FUNK, J.
There is perhaps no fault to be found with the law as cited by counsel for plaintiff under proper facts. However, under the evidence as disclosed by the record before us, we find that there were no funds in the hands of defendant which it was bound to pay to Goodman. Neither do we find that defendant’s conduct was such as to amount to an acceptance of the order or so-called assignment upon which the action is founded.
Federal Savings & Loan Co. v Schmitt, 27 Oh Ap, 378.
We therefore hold that the court below reached a right conclusion. A decree similar to the one entered in the trial court may be entered in this court.
PARDEE, PJ, and WASHBURN, J, concur in judgment.